DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim 1 recites “…obtaining a set of evidence sentences associated with a text to be fact checked; constructing a first graph indicating semantic information of the text and a second graph indicating semantic information of the set of evidence sentences; and determining a veracity of a statement in the text based on the first and second graphs.”
The limitation of “obtaining…”, “constructing…”, and “determining …”, as drafted covers a human organizing of activities. More specifically, a human using Wikipedia articles to determine veracity of a statement by using a pen and paper to perform the processes as shown in the research paper (see citation 1). All these activities are not tied to any apparatus and can be performed by writing down on piece of a paper using a pen and the claim language therefore appears to be merely an abstract idea, a mental process that is able to be performed by a person in their mind or in piece of paper.
	This judicial exception is not integrated into a practical application. In particular, claim 1 and 9 recites additional element of “computer-implemented method” and “electronic device”. For example, in paragraphs [0018] of the as filed in the instant PGPUB, the computer is listed as a general-purpose computer. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer as noted. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the claims 1-20 are directed towards insignificant extra solution activity such as collecting data and then using results/data, as supported by the MPEP, “Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g))”. Furthermore, “…obtaining a set of evidence sentences associated with a text to be fact checked; constructing a first graph indicating semantic information of the text and a second graph indicating semantic information of the set of evidence sentences; and determining a veracity of a statement in the text based on the first and second graphs” amounts to merely applying the mental process using a computer, which are not enough to qualify as significantly more under the MPEP, “Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f))”. Therefore the claim is not patent eligible under 35 U.S.C. 101.
	Claims 2-20 are directed to substantially the same subject matter as independent claim 1 and are rejected under similar rationale and further failure to add significantly more.

Claims 17-20 are also rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. The claim does not define “computer program product comprising executable instructions, the executable instructions, when executed on a device, cause the device to perform acts comprising” to be a tangible memory/disk and is thus non-statutory for that reason (i.e., "When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized"). The specification does not define the "computer program product" to exclude a signal. As such, a "Signal" embodying functional descriptive material is neither a process ("actions"), machine, manufacture nor composition of matter (i.e., tangible "thing") and therefore does not fall within one of the four categories of § 101. Rather "signal" is a form of energy, in the absence of any physical structure or tangible material. 
Because the full scope of the claim as properly read in light of the disclosure encompasses non-statutory subject matter, the claim as a whole is non-statutory, under the present USPTO Interim Guidelines, 1300 Official Gazette Patent and Trademark Office 142 (Nov. 22, 2005).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhong et al. (“Reasoning Over Semantic-Level Graph for Fact Checking”).
Regarding claim 1, Zhong discloses a computer-implemented method, comprising:
obtaining a set of evidence sentences associated with a text to be fact checked (see Introduction section, pages 1-2 and fig. 1);
constructing a first graph indicating semantic information of the text and a second graph indicating semantic information of the set of evidence sentences (see page 3 sections “Claim Verification Model” and “Graph Construction” and fig. 3); and
determining a veracity of a statement in the text based on the first and second graphs (see abstract; and page 3 sections “Claim Verification Model” and “Graph Construction” and fig. 3).
Regarding claim 2, Zhong discloses wherein obtaining a set of evidence sentences associated with a text to be fact checked comprises:
retrieving a plurality of documents related to the text from an evidence database; and
selecting the set of evidence sentences from sentences in the plurality of documents (see “Pipeline” section in page 2-3 and fig. 2).
Regarding claim 3, Zhong discloses wherein constructing the second graph comprises:
generating a plurality of subgraphs from the set of evidence sentences through semantic role labelling, the subgraphs comprising a plurality of semantic elements as a plurality of nodes in the second graph;
creating edges for nodes within a subgraph of the plurality of subgraphs;
creating one or more edges for nodes across different subgraphs of the plurality of subgraphs; and
constructing the second graph based on the plurality of nodes and the created edges (pages 2-3 – see discussion regarding SRL and “Graph Construction” section and fig. 3).
Regarding claim 4, Zhong discloses wherein creating one or more edges for nodes across different subgraphs of the plurality of subgraphs comprises:
in accordance with a determination that any of the following conditions is satisfied, creating an edge between a first node in a first subgraph and a second node in a second subgraph of the plurality of subgraphs: (1) a first entity in the first node equals a second entity in the second node, (2) the first entity contains the second entity, and (3) the number of overlapped words between the first entity and the second entity is larger than a predefined threshold ( see page 3, “Graph Construction” section and fig. 3).
Regarding claim 5, Zhong discloses wherein determining a veracity of a statement in the text based on the first and second graphs comprises:
sorting the evidence sentences according to the second graph so as to obtain the sorted evidence sentences;
determining word representations of words in the text and the sorted evidence sentences using a relative position encoding-based model; and
determining a joint representation of the text and the sorted evidence sentences using the relative position encoding-based model (see page 5 – see topology sort algorithm and Algorithm 1).
Regarding claim 6, Zhong discloses wherein determining a veracity of a statement in the text based on the first and second graphs further comprises:
determining, based on the word representations and the first graph, node representations of nodes in the first graph using a graph convolutional network; and
determining, based on the word representations and the second graph, node representations of nodes in the second graph using the graph convolutional network (see page 4-5 of “Graph Representation Learning” section and fig. 4).
Regarding claim 8, Zhong discloses wherein determining a veracity of a statement in the text based on the first and second graphs further comprises:
determining a graph representation based on the node representations in the first and second graphs using a graph attention network; and
determining the veracity of the statement in the text based on the graph representation and the joint representation (see page 6, “Graph Reasoning” section, “graph attention mechanism”).
Regarding claims 9 and 17, see rejection of claim 1.
Regarding claim 10, see rejection of claim 2.
Regarding claims 11 and 18, see rejection of claim 3.
Regarding claims 12 and 19, see rejection of claim 4.
Regarding claims 13 and 20, see rejection of claim 5.
Regarding claim 14, see rejection of claim 6.
Regarding claim 16, see rejection of claim 8.

Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAFIZ E HOQUE/           Primary Examiner, Art Unit 2652